Title: To Alexander Hamilton from James Madison, [30 June 1788]
From: Madison, James
To: Hamilton, Alexander


[Richmond, June 30, 1788]
Inclosed is the final result of our conventional deliberations. The intended address of the minority proved to be of a nature apprehended by me. It was rejected by the party themselves when proposed to them, and produced an auspicious conclusion to the business. As I shall set out in a few days for N. York, I postpone further explanations. I have this instant the communications from N. Hampshire, via Poughkepsy; also your two favors of the 19 & 20.
Yr. affecty.
Js. Madison Jr
30 June 1788

